PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 04-4820
SEAN FITZGERALD,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CR-04-103)

                      Argued: September 22, 2005

                      Decided: January 13, 2006

     Before WILLIAMS, KING, and SHEDD, Circuit Judges.



Affirmed by published opinion. Judge Shedd wrote the majority opin-
ion, in which Judge Williams joined. Judge King wrote a dissenting
opinion.


                             COUNSEL

ARGUED: David Wayne Bouchard, Chesapeake, Virginia, for
Appellant. Howard Jacob Zlotnick, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee. ON BRIEF: Paul J. McNulty, United States
Attorney, Michael J. Elston, Assistant United States Attorney, Alex-
andria, Virginia, for Appellee.
2                     UNITED STATES v. FITZGERALD
                               OPINION

SHEDD, Circuit Judge:

   Sean Fitzgerald appeals the district court’s application of a three-
level enhancement to his sentence following a conviction for failing
to appear at sentencing. Fitzgerald claims that the enhancement vio-
lates the rule of lenity and the prohibition against double jeopardy.
Finding no error, we affirm.

                                    I

   In November 2003, a federal grand jury indicted Fitzgerald for
mail fraud and wire fraud. The district court released Fitzgerald on a
secured bond. Following a guilty plea, a date was set for sentencing.
When Fitzgerald failed to appear at his sentencing, the district court
issued an arrest warrant, and Fitzgerald was arrested.

   A federal grand jury thereafter returned a one-count indictment
against Fitzgerald for knowingly failing to appear for sentencing in
violation of 18 U.S.C. § 3146, which carried a maximum statutory
sentence of ten years imprisonment to run consecutively with any sen-
tence for his initial crimes. Fitzgerald pled guilty. A presentence
report ("PSR") was prepared, which included a three-level enhance-
ment to Fitzgerald’s offense level, pursuant to United States Sentenc-
ing Guidelines § 2J1.7 and 18 U.S.C. § 3147, for committing an
offense while on release. Under § 3147, a person who is convicted of
committing an offense while on release under chapter 207 of Title 18
of the United States Code "shall be sentenced, in addition to the sen-
tence prescribed for the offense to (1) a term of imprisonment of not
more than ten years imprisonment if the offense is a felony. . . ." Sec-
tion 2J1.7 "incorporates this provision into the guidelines by requiring
a three-level increase to the base offense level when . . . § 3147 is
applicable." United States v. Kincaid, 964 F.2d 325, 327 (4th Cir. 1992).1
    1
    Section 2J1.7 provides: "If an enhancement under 18 U.S.C. § 3147
applies, add 3 levels to the offense level for the offense committed while
on release as if this section were a specific offense characteristic con-
tained in the offense guideline for the offense committed while on
release."
                     UNITED STATES v. FITZGERALD                        3
    At sentencing, Fitzgerald objected to the enhancement, arguing that
it amounted to a double punishment and violated the rule of lenity. He
also asserted that if Congress had intended enhanced penalties to
apply to offenses under § 3146, those penalties would have been
included under that statutory provision.

   The district court overruled Fitzgerald’s objection, finding § 3147
to be clear and unambiguous. The district court also noted that
because Congress enacted §§ 3146 and 3147 at approximately the
same time, it should have been aware of the combined impact of the
two statutes. Accordingly, the district court sentenced Fitzgerald to 27
months imprisonment, to be served consecutively with his sentence
for the unrelated federal charges, and entered judgment. Fitzgerald
filed a timely notice of appeal.

                                    II

   The application of § 3147 to enhance a sentence for the crime of
failing to appear under § 3146 is a question of first impression in this
circuit.2 The only circuit that has addressed this issue is the Sixth Cir-
cuit in United States v. Benson, 134 F.3d 787 (6th Cir. 1998), a case
on which both parties rely. In Benson, the Sixth Circuit rejected the
argument that the rule of lenity and the rules of statutory construction
foreclose an enhancement under § 3147 for the offense of failing to
appear. The Sixth Circuit noted that although criminal statutes are
generally construed in favor of the defendant, courts "should not go
to extreme lengths to characterize criminal statutes as ambiguous
when they can be read as relatively well-defined. Where there is no
ambiguity in the words, there is no room for construction." Benson,
134 F.3d at 788. Applying this principle, the Sixth Circuit found
§ 3147 to be unambiguous and to apply to persons convicted of
offenses committed while on release under chapter 207 of Title 18 of
the United States Code. Because the jury convicted the defendant
under § 3146, the Sixth Circuit found that the district court properly
applied the enhancement.
  2
   "We review the district court’s interpretation of the applicable sen-
tencing guidelines de novo and its factual findings for clear error."
United States v. Quinn, 359 F.3d 666, 679 (4th Cir. 2004).
4                    UNITED STATES v. FITZGERALD
   In dissent, Judge Nelson argued that the imposition of both a sen-
tence under § 3146 and an enhancement under § 3147 amounted to a
double punishment and violated the Double Jeopardy Clause of the
Fifth Amendment. Judge Nelson argued that because Congress had
not indicated its intent that multiple punishments be imposed for the
offense of failing to appear, the more specific statute, § 3146, should
take precedence over § 3147. Benson, 134 F.3d at 789-90 (Nelson, J.,
dissenting).

   We agree with the majority’s reasoning in Benson. "In a statutory
construction case, the beginning point must be the language of the
statute, and when a statute speaks with clarity to an issue[,] judicial
inquiry into the statute’s meaning, in all but the most extraordinary
circumstance, is finished." Estate of Cowart v. Nicklos Drilling Co.,
505 U.S. 469, 475 (1992). Section 3147 plainly applies, without
exception, to offenses committed while on release under chapter 207
of Title 18. Fitzgerald’s failure to appear, which violates § 3146, is
clearly an offense committed while on release under chapter 207.
Given such unambiguous language, there is no need for us to apply
the rule of lenity. See Chapman v. United States, 500 U.S. 453, 463
(1991) ("The rule of lenity . . . is not applicable unless there is a
grievous ambiguity or uncertainty in the language and structure of the
Act, such that even after a court has seized every thing from which
aid can be derived, it is still left with an ambiguous statute.") (cita-
tions and internal punctuation omitted).

   Fitzgerald’s argument that § 3147 amounts to a double punishment
in violation of the Double Jeopardy Clause also fails. Section 3147,
as promulgated by § 2J1.7, creates a sentence enhancement. See gen-
erally United States v. Cooper, 827 F.2d 991, 993 (4th Cir. 1987)
(noting that § 3147 requires "an enhanced sentence" for crimes com-
mitted while on release). The Supreme Court has "[h]istorically . . .
found double jeopardy protections inapplicable to sentencing pro-
ceedings" and has refused to construe sentence enhancements as addi-
tional punishments. Monge v. California, 524 U.S. 721, 728 (1998).
Therefore, the district court’s enhancement of Fitzgerald’s sentence
does not violate the Double Jeopardy Clause.3
    3
   Since § 3147 is considered an enhancement and not an additional pun-
ishment, the dissent’s reliance on Simpson v. United States is misplaced.
                      UNITED STATES v. FITZGERALD                         5
                                    III

  Because the plain language of § 3147 provides for the district
court’s enhancement of Fitzgerald’s sentence and there is no Double
Jeopardy problem, we affirm the sentence.

                                                              AFFIRMED

KING, Circuit Judge, dissenting:

   I write separately to express my disagreement with the panel
majority’s resolution of this appeal. The decision of my colleagues is
incorrect for two reasons. First, the panel majority reaches a result
contrary to that mandated by the Supreme Court’s decision in Simp-
son v. United States, 435 U.S. 6 (1978). Second, it has erred in con-
cluding that the enhancement provided for in § 3147 unambiguously
applies where the underlying offense is a violation of § 3146. Section
3147 is indeed ambiguous in this circumstance and the rule of lenity
thus obliges us to resolve this appeal in Fitzgerald’s favor.

                                     I.

   On May 27, 2004, Fitzgerald was indicted for "knowingly fail[ing]
to appear for sentencing," in contravention of 18 U.S.C. § 3146. He

In Simpson, a pre-Guidelines case addressing multiple punishments and
enhancements for the single crime of robbery with a firearm, the
Supreme Court avoided the constitutional question of Double Jeopardy
by determining that the legislative history of § 924(c) "left us with little
more than a guess as to how Congress meant to mesh that statute with
the sentencing enhancement provisions scattered throughout the federal
criminal code." United States v. Gonzales, 520 U.S. 1, 10 (1997)
(explaining Simpson) (internal punctuation omitted). Unlike Simpson,
Fitzgerald does not face punishments and enhancements under multiple
criminal statutes. He has been convicted of the crime of failure to appear
and faces a single enhancement under § 3147 as promulgated by
U.S.S.G. § 2J1.7. Although the enhancement is based on the conduct in
the underlying offense, such double-counting "is generally authorized
unless the Guidelines expressly prohibit it." United States v. Reevey, 364
F.3d 151, 158 (4th Cir. 2004). As we have pointed out, the plain, unam-
biguous language of § 3147 and the Guidelines permit the enhancement.
6                    UNITED STATES v. FITZGERALD
pleaded guilty to that offense on July 20, 2004, and his sentencing
hearing was conducted on September 27, 2004. The Sentencing
Guidelines prescribed a base offense level of 6 for Fitzgerald’s § 3146
conviction. See U.S.S.G. § 2J1.6(a)(2) (2003). The sentencing court
imposed a three-level enhancement pursuant to U.S.S.G. § 2J1.7,
which provides for such if an enhancement is required under 18
U.S.C. § 3147. Section 3147, in turn, provides for an enhancement
where the defendant commits a crime while on release. The offense
that Fitzgerald committed while on release, of course, was failing to
appear for sentencing. Thus, after Fitzgerald was convicted for failing
to appear for sentencing, and after his base offense level was fixed
accordingly, his sentence was enhanced for the very same act — his
failure to appear for sentencing.

   The end result in this scenario simply makes no sense. As Judge
Nelson of the Sixth Circuit aptly observed in addressing this very
issue, "the defendant gets punished for failure to appear and then he
gets punished again for failure to appear." United States v. Benson,
134 F.3d 787, 789 (6th Cir. 1998) (Nelson, J., dissenting) (internal
quotation marks omitted). Under controlling Supreme Court prece-
dent, such multiple punishments are not authorized by law absent a
clear congressional statement that they are intended. See Simpson,
435 U.S. at 15-16. Because § 3147 does not include the essential clear
statement of congressional intent required for an imposition of multi-
ple punishments in conjunction with § 3146, Fitzgerald’s sentence
should be vacated.

   The panel majority reaches its conclusion that § 3147 authorizes
the imposition of multiple punishments on Fitzgerald by applying the
"plain meaning" rule: "when a statute speaks with clarity to an issue,
judicial inquiry into the statute’s meaning, in all but the most extraor-
dinary circumstance, is finished." Ante at 4 (internal quotation marks
and alteration omitted). Under the panel majority’s analysis, this
appeal is resolved with the following syllogism: (1) § 3147 applies to
all offenses committed while on release under chapter 207; (2) § 3146
creates an offense, which Fitzgerald committed while on release
under § 3147; (3) therefore, § 3147 applies to § 3146. Id. In other
words, the panel majority concludes that, because a violation of
§ 3146 falls within the literal language of § 3147, Congress intended
                     UNITED STATES v. FITZGERALD                       7
the multiple punishments that occur when, as here, both statutory pro-
visions are applied to the very same conduct.

   The flaw in the panel majority’s reasoning, in my view, stems from
its failure to recognize the interpretive rules that apply in this situa-
tion, where the application of two statutory provisions results in a
defendant being punished twice for the same conduct. In such a situa-
tion, a sentencing court is not entitled to impose multiple punishments
on a defendant solely upon a finding that the literal terms of both stat-
utes apply to his conduct; it may only impose such multiple punish-
ments where Congress has clearly stated its intention to that effect.
See Simpson, 435 U.S. at 15-16.

   In Simpson, the defendant had robbed a bank, using a firearm to
intimidate the bank’s employees. Id. at 8-9. The bank robbery statute
under which the defendant (Simpson) was prosecuted contained a
sentencing enhancement that applied where the "robbery [was] com-
mitted ‘by the use of a dangerous weapon or device.’" Id. at 7 (quot-
ing 18 U.S.C. § 2113(d)). A second statute, 18 U.S.C. § 924(c),
provided for an enhancement whenever a person "‘uses a firearm to
commit any felony for which he may be prosecuted in a court of the
United States,’" and specified that the enhanced penalty was to be "‘in
addition to the punishment provided for the commission of the
[underlying] felony.’" Id. at 8 (quoting § 924(c)). The question for the
Court was whether the enhancements under § 2113(d) and § 924(c)
could both be applied to Simpson, given that they each prescribed
punishment for the same conduct. As in this case, the literal language
of § 924(c) applied to Simpson’s conduct: § 924(c) provided for an
enhanced punishment when the defendant had used a firearm in the
commission of a felony punishable under federal law, and bank rob-
bery, the felony Simpson had committed, was punishable under fed-
eral law.

   The literal language of § 924(c), however, did not end the Court’s
analysis. The Court began its assessment by observing that the impo-
sition of multiple punishments for the same conduct potentially
"raise[s] the prospect of double jeopardy." Simpson, 435 U.S. at 11.
In accordance with the time-honored principle that courts should
avoid deciding a constitutional issue if possible, see Ashwander v.
TVA, 297 U.S. 288, 347 (1936) (Brandeis, J., concurring), the Court
8                    UNITED STATES v. FITZGERALD
set about to determine whether Congress had unambiguously
intended, through enactment of § 2113(d) and § 924(c), that multiple
punishments be imposed for the single act of using a firearm in a bank
robbery. See Simpson, 435 U.S. at 15-16 (explaining that application
of statutory interpretation principles in this context stems from
Court’s "reluctance to increase or multiply punishments absent clear
and definite legislative directive"). Thus, in a multiple punishments
situation, the court’s inquiry does not end with a determination that
the statutory language at issue literally covers a defendant’s conduct;
the court must further assess whether Congress has clearly expressed
its intention to impose multiple punishments. Because Congress had
not done so in § 924(c), the Court held that multiple punishments
were not authorized under both § 2113(d) and § 924(c). Id. at 16. The
Court therefore reversed the Sixth Circuit’s ruling to the contrary.

   Two years later, in Busic v. United States, 446 U.S. 398 (1980), the
Court re-affirmed its holding in Simpson that statutes should be con-
strued to authorize multiple punishments for the same conduct only
where Congress has clearly stated its intention to authorize such pun-
ishments. In Busic, as here, the prosecution sought to invoke the
"plain meaning" rule. Id. at 407. The Court rejected the prosecution’s
position, however, observing that

    [p]lainly the text of the statute fails to address the issue per-
    tinent to decision of these cases — whether Congress
    intended . . . to provide for enhanced penalties only for
    crimes not containing their own enhancement provisions,
    . . . or to provide a duplicative enhancement provision which
    would permit double enhancement where the underlying fel-
    ony was proscribed by a statute.

Id. Once again, the Court ruled that, absent a clear statement that
Congress so intended, the lower courts are not to impose multiple
punishments for the same conduct.

   Congress responded to Simpson and Busic by amending § 924(c)
to provide the clear statement the Court had found lacking. On Octo-
ber 12, 1984, Congress amended § 924(c) and mandated that it apply
to any defendant who has used a firearm "during and in relation to
any [federal] crime of violence, including a crime of violence which
                     UNITED STATES v. FITZGERALD                      9
provides for an enhanced punishment." Pub. L. No. 98-473,
§ 1005(a), 98 Stat. 1837, 2138 (1984) (emphasis added). Importantly,
§ 3146 (creating the substantive offense for failing to appear) and
§ 3147 (providing for a sentencing enhancement for committing an
offense on release) were both enacted in the same legislation that
amended § 924(c) to provide the clear statement required by Simpson.
See Pub. L. No. 98-473, Title II, § 203(a), 98 Stat. 1837, 1982-83
(1984). Although plainly aware that the Court had ruled in Simpson
that multiple punishments could not be imposed for the same conduct
absent a clear congressional statement to that effect, Congress failed
to include any such statement in § 3147.

   Indeed, § 3147 is bereft of any indication of whether Congress
intended it to apply cumulatively with the penalty provisions of
§ 3146. As a result, Simpson mandates that we conclude that Con-
gress did not intend for multiple punishments to be applied to Fitzger-
ald. Because the district court applied the enhancement prescribed by
§ 3147 in addition to the penalty required under § 3146, it erred in its
sentencing of Fitzgerald.1
  1
   The panel majority maintains that the Simpson principles are inappli-
cable because, under the Supreme Court’s decision in Monge v. Califor-
nia, 524 U.S. 721 (1998), "§ 3147 is considered an enhancement and not
an additional punishment" for purposes of a double jeopardy analysis.
Ante at 4 & n.3. The distinction drawn in Monge between enhancements
and additional punishments, however, has been undermined by the
Apprendi line of recent Supreme Court decisions. See Booker v. United
States, 543 U.S. 220 (2005); Blakely v. Washington, 542 U.S. 296
(2004); Apprendi v. New Jersey, 530 U.S. 466 (2000). Not only does
Simpson control here, its rationale — the avoidance of constitutional
questions — applies with even greater force now than it did when Simp-
son was decided.
   The Monge Court’s conclusion that an enhancement does not consti-
tute additional punishment for purposes of a double jeopardy analysis
rests on the distinction between a "sentencing factor" and an "element"
of an offense. See 524 U.S. at 728-29. The Court reasoned that, because
enhancements are sentencing factors rather than offense elements, appli-
cation of an enhancement does not place a defendant in jeopardy for an
"offense." See id. As Justice Scalia explained in dissent, and as the
Monge majority implicitly acknowledged, the distinction drawn in the
10                    UNITED STATES v. FITZGERALD
                                     II.

   Setting Simpson aside, the panel majority also errs in concluding
that the sentencing enhancement in § 3147 unambiguously applies
where the underlying offense is a violation of § 3146. As explained
below, in viewing § 3147 in its broader statutory context, as we are
obliged to do, it is far from clear that § 3147 was intended to apply
where the underlying crime was a failure to appear for sentencing.
Given the ambiguity presented, the rule of lenity requires us to
resolve that ambiguity in favor of Fitzgerald and conclude that an
application of § 3147 is precluded in his case.

   The first step in the interpretation of a statute is, of course, to
examine the language of the statute itself. Where that language is
plain and unambiguous, the sole function of the court is to apply the
statute according to its terms. See In re Sunterra Corp., 361 F.3d 257,
265 (4th Cir. 2004). Although the panel majority correctly articulates

double jeopardy context between "sentencing factors" and "elements" is
the same distinction that defines the boundaries of the Sixth Amendment
right to a jury trial. See id. at 738 (Scalia, J., dissenting); id. at 728-29
(relying on Almandarez-Torres v. United States, 523 U.S. 224 (1998), in
concluding that enhancement is not element).
   When Monge was decided in 1998, the distinction between a sentenc-
ing factor and an offense element rested largely on the formal definition
provided by the legislature. See McMillan v. Pennsylvania, 477 U.S. 79,
85 (1986) (concluding that the "legislature’s definition of the elements
of the offense is usually dispositive"). In Apprendi, decided two years
after Monge, the Court redefined the constitutional distinction between
sentencing factors and elements: If "the required finding expose[s] the
defendant to a greater punishment than that authorized by the jury’s
guilty verdict" it is treated as an element. Apprendi, 530 U.S. at 494. The
requirements of § 3147 are plainly elements under Apprendi, as § 3147
calls for punishment "in addition to the sentence prescribed" for the
underlying offense. Apprendi thus casts a shroud of constitutional uncer-
tainty over the panel majority’s conclusion that § 3146 and § 3147 may
be applied together. Faced with this uncertainty, and pursuant to Simp-
son, we are thus obliged to apply the clear statement principle (requiring
explicit congressional authorization) to preclude the multiple punishment
authorized today by the panel majority.
                     UNITED STATES v. FITZGERALD                    11
the plain meaning rule, it errs in applying that rule. As explained
above, the majority has focused solely on the language of § 3147:
since the enhancement in § 3147 applies to all offenses committed
while on release under chapter 207, and § 3146 creates an offense
which Fitzgerald committed while on release under chapter 207,
§ 3147 necessarily applies to § 3146. Yet, we have consistently recog-
nized that, in applying the plain meaning rule, we must evaluate, in
addition to the language of the statute, "the specific context in which
the language is used, and the broader context of the statute as a
whole." Chris v. Tenet, 221 F.3d 648, 652 (4th Cir. 2000) (internal
quotation marks omitted). Thus, in determining whether § 3147
unambiguously operates to enhance a sentence where the offense of
conviction is § 3146, we must consider not only the language of
§ 3147, but also its relationship with § 3146, the provision directly
preceding it in both Title 18 of the Code and in the legislative enact-
ment by which § 3146 and § 3147 were together made law.2

   When applied together, § 3146 and § 3147 operate redundantly:
§ 3146 punishes the defendant for failure to appear and then § 3147
punishes the defendant again for failure to appear. In these circum-
stances — where the two statutory provisions were enacted and codi-
fied together — the congressional silence on whether the two
provisions were to apply in such a redundant fashion creates substan-
tial uncertainty as to whether Congress intended the result reached by
the panel majority. Thus, although the ambiguity is hidden when the
language of § 3147 is viewed in isolation, the ambiguity is readily
apparent when § 3147 is properly viewed in its broader statutory con-
text.

   Such an ambiguity, of course, "must be resolved in favor of lenity,
granting the defendant the benefit of the doubt." Thomas v. Davis,
192 F.3d 445, 455 (4th Cir. 1999); see also Pasquantino v. United
States, 125 S. Ct. 1766, 1787 (2005) (observing that "when con-
fronted with two rational readings of a criminal statute, one harsher
than the other, we are to choose the harsher only when Congress has
spoken in clear and definite language") (internal quotation marks
  2
    As explained above, § 3146 and § 3147 were enacted as part of the
same legislative act on October 12, 1984. See Pub. L. No. 98-473, Title
II, § 203(a), 98 Stat. 1837, 1982-83 (1984).
12                      UNITED STATES v. FITZGERALD
omitted). Here, the rule of lenity precludes the sentencing court’s
application of § 3147 where Fitzgerald’s underlying offense was a
violation of § 3146. The district court and the panel majority have
thus erred in choosing the "harsher" reading, and in applying § 3147
in this case.

                                    III.

  Pursuant to the foregoing, I would vacate Fitzgerald’s sentence and
remand for resentencing.

     I respectfully dissent.